DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 9, 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oakes et al. (US 2016/0320257 A1) in view of Prabhala et al. (US 2019/0153971 A1).
Regarding claim 8, discloses a fuel system (122) comprising; a reservoir (fuel source; paragraph [0024]); at least one fuel pump (paragraph [0024]); a fuel filter (128, paragraph [0024]) having a filter media; one or more sensors (140,141,142, 144, 146, 148, 149; see figure 1) and a fuel system controller  (150) in communication with at least the one or more sensors, and the fuel pump, the fuel system controller being configured to: receive work cycle data (130, user/manufacturer input) from one or more machines that utilize a same or similar type of fuel system, the work cycle data including at least one of engine speed, fuel system pressure data (threshold pressure drop; paragraph [0039]), or fuel flow rate data; cause the fuel pump of the fuel system to direct fuel through the fuel filter and the fuel system (controller 150 directs pump to run); receiving, via the one or more sensors (140) of the fuel system, fuel system data (also see figure 2); determine, from the fuel system data, a pressure difference  (the filter module 160 structured to determine pressure differential across the fluid filter; paragraph [0040]) across the fuel filter (128); determine, via a filter life model (filter module 160), predicted load cycle data for the fuel system based at least in part on the work cycle data (data inputs 170, 172, 174, 176, 178, 180; see figure 2); and determine, via the filter life model, a service life for the fuel filter (determine/predict when the fluid filter may need to be replaced; paragraph [0041]) based at least in part on the pressure difference (pressure drop) and the predicted load cycle data (Prabhala, figure 2B, step 208b), the service life representing at least a remaining amount of time that the fuel filter 
Oakes is silent as to determining the remaining life of the fuel filter based on the calculated/predicted loading of the filter.
Prabhala teaches determining the remaining life of the fuel filter based on the calculated/predicted loading of the filter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Oakes by determining the remaining useful life of the filter based on percent loading of the filter as an alternative method of determining the remaining useful life of the filter and allowing for choosing the best fit method of determination for the fuel filtration system.
Regarding claim 9, wherein the filter life model (160) is configured to determine a degradation rate (fluid degradation information; Prabhala, paragraph [0015]) of the filter media based at least in part on the pressure difference across the fuel filter relative to an amount of time that the fuel is pumped through the fuel filter.
Regarding claim 12, wherein the fuel system controller is further configured to determine an amount of particulate matter trapped by the fuel filter (percent loading) relative to an area of the filter media or a flow rate at which the fuel is pumped through the filter media.



at least one of fuel flow rate data or fuel pressure data (threshold pressure drop); determining, via one or more sensors (140, 141, 142, 144, 146, 148, 149)  of the fuel system, a pressure difference (pressure drop) across the fuel filter (128); determining, via a filter life model (160), predicted load cycle data for the fuel system based at least in part on the work cycle data; and determining, via the filter life model, a filter service interval based at least in part on the pressure difference and the predicted load cycle data (percent loading, Prabhala, step 208b), the filter service interval representing an amount of time that the fuel filter is operable in the fuel system before the pressure difference across the fuel filter reaches a predetermined value.
Oakes is silent as to determining the remaining life of the fuel filter based on the calculated/predicted loading of the filter.
Prabhala teaches determining the remaining life of the fuel filter based on the calculated/predicted loading of the filter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Oakes by determining the remaining useful life of the filter based on percent loading of the filter as an alternative method of determining the remaining useful life of the filter and allowing for choosing the best fit method of determination for the fuel filtration system.


.
Allowable Subject Matter
Claims 1-7 are allowed over prior art of record.
Claims 10-11, 13-15, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses determining remaining life of a fuel filter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747